Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 3, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  141168(49)(51)                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices


  RICHARD LOWEKE and SHERRI LOWEKE,
           Plaintiffs-Appellants,
                                                                   SC: 141168
  v                                                                COA: 289451
                                                                   Wayne CC: 08-115935-NO
  ANN ARBOR CEILING & PARTITION
  COMPANY, INC.,
             Defendant-Appellee.
  ______________________________________


         On order of the Chief Justice, the motion by motions by Michigan Defense Trial
  Counsel and the Michigan Association for Justice for leave to file briefs amicus curiae
  are considered and they are granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 3, 2011                       _________________________________________
                                                                              Clerk